DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/23/2022 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ipeirotis et al. US 2015/0242447 [herein Ipe] in view of Oleson et al. US 2013/0006717 further in view of Martinez et al. US 2006/0059151 and Haas et al. US 2017/0061341. 
Regarding claims 21, 28, and 34, Ipe teaches “a method of determining an accuracy of computerized tasks, the method comprising: receiving an authored task from an authoring user, wherein the authored task is associated with analysis of one or more digital images” ([0049] “process 500 begins with the receipt of a new contribution from a crowdsource contributor (505). The system may proceed to evaluate various signals for the new contribution. One of the signals may be a contributor expertise signal, expressed as an expertise confidence score. In other words, for the particular contributor, the system may determine what area of expertise the contribution falls under and then estimate the contributor's expertise in that area based on prior contributions in the area”); 
“determining an author accuracy comprising a probability that the authored task has been correctly completed by the authoring user” ([0057] “the system may determine a contributor confidence score using several features for prior contributions (550).”), “wherein the author accuracy is based on a machine-learning prediction model configured to determine the author accuracy based on one or more factors comprising a historical accuracy of the authoring user” ([0016] “The use of several signals to predict the quality of a particular contribution can reach 92.5% precision (fraction of predicted valid contributions that are in fact valid) at 50% recall (fraction of all valid contributions), significantly out performing past contributor history alone”); 
“responsive to transmitting the authored task to the one or more reviewers, receiving one or more reviews of the authored task from the one or more reviewers, wherein each of the one or more reviews of the authored task comprises an indication of whether the authored task passes review” (Ipe [0059] “If the contribution confidence score does not meet the threshold (560, No), the system may add the new contribution to pending contributions that need additional verification (570). The additional verification may be accomplished through manual verification or by a test-of-time verification etc. Process 500 then ends, having predicted the quality of the new contribution based on a variety of signals”); and 
“responsive to the author accuracy satisfying the quality threshold or a number of the one or more reviews satisfying a passed review threshold, generating, by the computing system, task data associated with the authored task” ([0033] “When the contribution quality meets a threshold, the contribution engine 110 may add the new contribution automatically to the active contributions 144”)
Ipe however does not explicitly teach the remaining limitations. Oleson however teaches
“determining that the author accuracy does not satisfy a quality threshold” (Oleson [0090] “A worker/contributor may be banned from performing work through the platform or flagged from performing specific jobs or tasks when the quality or speed of the work does not meet a threshold, which can be set by the job or the job distribution platform. For example, a worker/contributor may be temporarily or permanently suspended from a job if a number of results they provided are inaccurate, or if they submit a certain number of inaccurate results in a certain amount of time, or if the worker does not complete a task within a specified time frame (e.g., by the job poster or the job distribution platform).”)
“[…]wherein a number of the one or more reviewers receiving the authored task is determined based on  a difference the author accuracy and quality threshold” ([0091] “A worker/contributor may be flagged when their performance (e.g., as indicated by one or more performance metrics of quality or speed) falls below a certain threshold, which may be set by a job requestor and/or in part or in whole determined by the job distribution platform. The rate or number of instances when the worker has been flagged for performance review can be used in assessing overall quality/performance of the worker”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ipe with that of Oleson since a combination of known methods would yield predictable results. As shown in Oleson, it is known to review the accuracy/quality of a user performing review. By having this evaluation, one can determine if they are providing good work.
Martinez however also teaches “responsive to the author accuracy not satisfying the quality threshold, transmitting the authored task to one or more reviewers, wherein an integer number of the one or more reviewers receiving the authored task is determined based on: the author accuracy, an accuracy rate of the one or more reviewers receiving the authored task,[…] and quality threshold” (Martinez fig. 10 and [0089] “A list of reviewers/review teams having expertise in the categories associated with the invention disclosure are then identified from the reviewer database (step 1020). The reviewer profiles for these reviewers are then ranked based on their degree of expertise in the various categories and the relative priority associated with each category in the categorization of the invention disclosure (step 1030).” and item 1050);  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ipe and Oleson with that of Martinez since “The present invention improves the overall quality of invention disclosure submissions through informed, insightful evaluations from review teams that have expertise in the particular technology areas” [0017]. Martinez has an optimal solution for routing papers to reviewers with specific expertise in a given topic thus allowing for better review overall.
The references above however do not explicitly teach a minimum number of reviews needed. Has however teaches “transmitting the authored task to one or more reveiwers, wherein an integer number of the one or more reviewers receiving the authored task is determined based on:[…]a minimum number of reviews needed[…]” (Haas [0045] “The Task Manager software module 200 uses the TaskGrader model 205, which predicts the amount of error remaining in a task, as described below, to make this decision. If the model predicts that a high amount of error remains in the task, the task will require an additional review from the crowd. When a task is sent to the crowd, the Task Manager 205 specifies which expertise level in the review hierarchy 230 should process the task” wherein requiring additional reviews is a function of determining a minimum number of reviews i.e. if the task has errors, the minimum amount of reviewers gets larger)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ipe, Oleson, and Martinez with that of Haas since “This framework uses a predictive model of worker quality to select trusted workers to perform review, and a separate predictive model of task quality to decide which tasks to review” Haas [0004]. This lets the systems above have better works for carrying out the tasks.
Note that independent claims 28 and 34 recite the same substantial subject matter as independent claim 21, only differing in embodiment. As such, they are subject to the same rejection. The different embodiments, including the non-transitory computer readable media and a processor/memory are taught by Ipe [0014] and [0005] respectively. 
Regarding claims 22, 29, and 35, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Martinez further teaches “wherein the transmitting, by the computing system, the authored task to the one or more reviewers comprises: transmitting, by the computing system, the authored task to the one or more reviewers that have fewer tasks that have been completed and not reviewed than a threshold number of tasks” ([0090]” A set of reviewers that are highly ranked in the list of reviewers and that are available to review the invention disclosure are then selected (step 1050) and notifications are sent to the selected reviewers' client computing devices (step 1060).”)
Regarding claims 23, 30, and 36, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Ipe further teaches “wherein the threshold number of tasks is based on an aggregated historical task accuracy of the one or more reviewers” ([0004] “The prediction quality may be measured based on several signals, such as user contribution history, the difficulty for the type of contribution, and the contributor's expertise in the subject area”)  
Regarding claims 24, 31, and 37, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Ipe further teaches “determining, by the computing system, the author accuracy based on output from a machine-learning prediction model configured to use the one or more factors as input” ([0031] “Contributor profiles 148 may store historical statistics for a contributor, such as the total number of prior contributions, total number of correct prior contributions, total number of incorrect (e.g., removed) prior contributions, total number of incorrectly deleted contributions, membership lifetime, time of the last contribution, etc.”)  
Regarding claims 25, 32, and 38, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Martinez further teaches “wherein the one or more factors comprises a behavior pattern of the authoring user, and wherein the behavior pattern of the authoring user comprises an amount of time for the authoring user to complete the authored task, a number of points drawn in the authored task, or a number of words submitted in the authored task” ([0089] “A list of reviewers/review teams having expertise in the categories associated with the invention disclosure are then identified from the reviewer database (step 1020). The reviewer profiles for these reviewers are then ranked based on their degree of expertise in the various categories and the relative priority associated with each category in the categorization of the invention disclosure (step 1030).”) 
Regarding claim 26, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Ipe further teaches “wherein the number of the one or more reviewers is the same as the number of the one or more reviews” ([0031] “total number of contributions of the type, the total number of deleted or removed contributions for the type, etc”)  
Regarding claims 27, 33, and 40, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Martinez further teaches “wherein at least one of the one or more reviewers is associated with a respective status” ([0090] “Thereafter, the availability and schedule information for a predetermined set of the reviewers in the ranked list of reviewers is evaluated to determine if they are able to review the invention disclosure (step 1040)”), “and wherein the one or more reviews are weighted based in part on a status of the one or more reviewers” ([0090] “A set of reviewers that are highly ranked in the list of reviewers and that are available to review the invention disclosure are then selected (step 1050) and notifications are sent to the selected reviewers' client computing devices (step 1060).”)
Regarding claim 41, the Ipe, Oleson, Martinez, and Haas references have been addressed above. Oleson further teaches “wherein the difference between the author accuracy and the quality threshold is a numerical range” (figure 6 which shows accuracy as a value and wherein accuracy is directly correlated to a quality)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124